BILLINGS, Judge,
dissenting.
Because Rule 81.09 was not followed by the defendant or the trial court, the trial court was without jurisdiction to proceed with respect to setting a supersedeas bond, much less a bond in one-fourth of the amount of the judgment, I dissent.
As the principal opinion notes, Rule 81.09 mandates that a proposed supersedeas bond be presented to the trial court for approval “at or prior to the time of filing notice of appeal” but, nevertheless, concludes that the rule permits the trial court to set the bond after the notice of appeal has been filed. This conclusion would seem to fly in the face of Rule 81.10 which provides:
If a supersedeas bond is not filed within the time specified, or if the bond filed is found insufficient, and if the notice of appeal has not been filed, a bond may be filed with the permission of the trial court. After the notice of appeal is filed, the application for leave to file a bond may be made only in the appellate court.
Here, it is admitted that the notice of appeal was filed May 8, 1983. In my view of Rule 81.09 and 81.10, the trial court no longer had jurisdiction on May 4 or May 6 to set a bond but that defendant could make application for leave to file a bond with the appropriate appellate court. I cannot agree there was substantial compliance with Rule 81.09 and submit Rule 81.10 makes it clear the trial court was without jurisdiction to set a supersedeas bond. Neither can I agree that Rule 81.09 authorizes a partial supersedeas bond.
I would make our rule absolute, without modification.